Citation Nr: 0314611	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for multidirectional 
instability and recurrent dislocation of the right shoulder, 
status post-operative times 3, currently evaluated as 50 
percent disabling.   

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for a rating in excess of 30 percent for his service-
connected right shoulder disability and a TDIU.  VA Records 
show the veteran's case was transferred to the Milwaukee RO 
for adjudication for administrative reasons but that the case 
was subsequently returned to the RO in Oakland, California.  
An October 2000 hearing officer's decision granted 
entitlement to an increased 50 percent disability rating for 
the veteran's right shoulder disability.

The Board remanded the issues that are the subject of this 
decision in September 2002.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected multidirectional 
instability and recurrent dislocation of the right shoulder, 
status post-operative times 3, is manifested by limitation of 
motion to less than 25 degrees from the side, but is not 
manifested by functional impairment consistent with the loss 
of the head of the humerus (flail shoulder) or nonunion of 
the humerus (false flail joint). 

3.  The veteran's service-connected disabilities are 
multidirectional instability and recurrent dislocation of the 
right shoulder, status post-operative times 3, currently 
evaluated as 50 percent disabling, and left shoulder strain 
with mild impingement, currently rated noncompensably.  The 
veteran has a combined service-connected disability rating of 
50 percent.

4.  The veteran has an Associate's Degree and employment 
experience as an airplane mechanic and draftsman.

5.  The veteran's service-connected disabilities do not 
present a disability picture with any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant extraschedular ratings or preclude all forms of 
substantially gainful employment consistent with his 
education and employment experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
multidirectional instability and recurrent dislocation of the 
right shoulder, status post-operative times 3, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5200-
5203 (2002).

2.  The requirements for a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents.  For example, the veteran was advised 
of the applicable criteria concerning increased ratings and 
TDIU by the October 1999 Statement of the Case (SOC), the 
October 2000 Supplemental SOC (SSOC), the September 2002 
Board remand, and the February 2003 SSOC.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern increased ratings or TDIU benefits.  
The veteran was sent a letter in September 2002 that 
specifically addressed the VCAA duties to assist and notify.  
In addition, the SOC, SSOCs, and Board remand indicated that 
VA would request any pertinent medical records identified by 
the veteran.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, the veteran was asked at his May 2000 personal 
hearing whether there were any pertinent records that VA did 
not have, the hearing officer and the veteran discussed the 
availability of various records and discussed who would 
attempt to procure them. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a shoulder joint is from 0 to 180 
degrees of forward extension (flexion) and abduction.  
38 C.F.R. § 4.71, Plate I.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).

Unemployability

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2002).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standards based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or had difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

Analysis

Increased Rating

The veteran's right shoulder disability is currently rated 50 
percent disabling pursuant to 38 C.F.R. § 4.71a Diagnostic 
Code (DC) 5200 (2002).  That is the highest rating assignable 
under that DC.  The rating of the veteran's right shoulder 
disability under DC 5200 is by analogy, because the evidence 
does not show ankylosis of scapulohumeral articulation.  The 
veteran's right shoulder disability is more appropriately 
rated under DC 5201 for limitation of motion of the arm; 
however, that DC allows only a 40 percent disability rating 
for limitation of motion to 25 degrees from the side.  The 
rating of the veteran's shoulder disability under DC 5200 by 
analogy therefore allowed a greater rating than would 
normally be warranted by strict application of the rating 
schedule.

Other potentially applicable DC's include, DC 5202 for 
"Humerus, other impairment of."  Under that code an 80 
percent disability is assigned in the "major" arm for loss 
of the head of the humerus (flail shoulder).  A 60 percent 
rating is assigned for nonunion of the humerus (false flail 
joint).

Review of the potentially applicable DC's available under 
38 C.F.R. § 4.73 for muscle injuries reveals none that would 
result in a rating over 40 percent for the disability 
affecting the veteran's right shoulder.

The competent medical evidence shows that the veteran has had 
several surgeries to attempt to alleviate the symptomatology 
associated with his service-connected right shoulder 
disorder.  The most recent, a chondroplasty of the right 
shoulder, occurred in December 1997.  VA treatment records 
show that prior to that surgery the veteran sought treatment 
for recurrent subluxation and pain.  He was noted repeatedly 
to have marked loss of function of the right upper extremity.  
He was unable to perform work that required lifting, 
reaching, pulling, pushing, twisting, or other heavy work 
with the right upper extremity.  In addition, he got muscle 
spasm with even minor activities that caused considerable 
pain.

In October 1994, his range of motion was noted to be flexion 
to 150 degrees, abduction to 90 degrees, and lateral rotation 
to 10 degrees.  He was described as appearing to be well-
motivated and anxious to work; however, he was not able to do 
work that required working overhead.  His job at that time 
required it.  Progressive increase in the veteran's 
disability was anticipated.  

After the veteran's surgery, he underwent months of physical 
therapy.  Over the course of this therapy, the range of 
motion and status of his shoulder were recorded on several 
occasions.  Shortly after the surgery, in March 1998, the 
veteran had 146 degrees of shoulder flexion, 149 degrees of 
abduction, 51 degrees of external rotation, and 45 degrees of 
internal rotation.  Adduction and extension were within 
normal limits.

In December 1998 VA examined the veteran.  He was noted to 
have constant pain of variable intensity, for which he took 
Tylenol 3 and he had decreased range of motion.  Range of 
motion was with guarding and pain.  Forward flexion was to 95 
degrees, abduction to 95 degrees, external rotation to 30 
degrees, and internal rotation to 45 degrees.  He was unable 
to touch the spinous process.  It was estimated that with 
consideration of DeLuca factors, when the veteran was having 
pain, there was a 20 percent decrease in the excursion, 
strength, speed, coordination, and endurance.  The veteran 
was unsuited for heavy physical labor because of the marked 
disability of his right shoulder.  However, it was noted that 
he was being retrained in design technology.

In September 2000, on examination by VA, the veteran was 
reluctant to do anything with his shoulder.  It was very 
clear visibly that the veteran's shoulder subluxes in almost 
any direction he happened to push it.  He abducts, and it 
seemed to fall out inferiorly and anteriorly.  If he forward 
flexed it would fall out posteriorly.  On examination some 
slight tenderness was noted at the sites of his incisions.  
He had marked tenderness on palpation of the right shoulder 
in the abduction mode over the greater tuberosity and 
inferiorly "almost vertically laterally" and marked 
tenderness in the bicipital groove.  The examiner noted that 
if the shoulder was moved back and forward, it would grossly 
sublux an inch or more in place in either direction.  The 
veteran was apparently able to brace his arm with supports in 
order to use his computer.  The veteran essentially had 
considerable pain if he tried to do anything significant with 
his shoulder, and had a loss of excess of 90 percent of his 
shoulder function.  He had diminished strength and function 
in his hand as well comparing left with right.  Upon 
abduction beyond 25 degrees, the shoulder began to sublux and 
frankly dislocate almost at 30 degrees, inferiorly and mostly 
anteriorly.  The examiner noted that depending on the 
position of the arm at the time of abduction; it might not go 
out equally well posteriorly.

The examiner concluded that the veteran had a very painful 
right shoulder, that was about as unstable as it was possible 
to be.  He was wearing a protective sling because of the pain 
that occurred each time he subluxed.  From a practical 
standpoint, his only two options would be a total joint 
replacement or fusion.
The evidence shows that the veteran's right arm is marked by 
frequent subluxation.  Recent VA examination, in January 
2003, shows the veteran to have very little voluntary motion 
in the right shoulder.  Range of motion testing showed 
flexion to 30 degrees, abduction to 40 degrees, internal 
rotation to 80 degrees, and external rotation to 10 degrees 
at 0 degree abduction.  There was very significant tenderness 
in the right subacromial space.  Impingement sign and 
supraspinatus test were markedly positive.  Laxity was not 
formally tested due to the veteran's complaint of severe 
pain.  With scratch testing the veteran was able to 
internally rotate to touch his wallet and was able to only 
bring his hand within five inches of his ear lobe.  He was 
not able to scratch his neck.  The veteran's right shoulder 
had a six inch scar on the right shoulder, moderately tender, 
non-adherent, non-depressed.  He also had a 6 inch scar over 
the posterior aspect of the lateral shoulder, slightly 
tender, non-adherent, non-depressed. There was mild atrophy 
of the right shoulder girdle noted.  There was no atrophy of 
the biceps noted.

The examiner noted that the veteran's claims folder was 
reviewed.  With regard to the veteran's right shoulder, he 
diagnosed status post right shoulder strain, status 
postoperative repair with multi-directional instability, 
status post recurrent dislocation of the right shoulder, 
status postoperative times three with degenerative joint 
disease of that joint.  

The examiner stated that the veteran's shoulder instability 
and recurrent dislocation was not the functional equivalent 
of the loss of the humeral head or non-union of the humeral 
head.  If the veteran had lost his humeral head, he would not 
have the ability to easily internally and externally rotate 
his shoulder.  He could still do that with motion at zero 
degrees abduction.  Therefore, the examiner did not feel that 
the veteran's current situation was the functional equivalent 
of loss of the humeral head.

As noted, the higher available schedular ratings under DC 
5202 require either non-union of the humeral head or loss of 
the humeral head.  The most recent VA examiner did not find 
functional impairment equivalent to loss of the humeral head 
or non-union of the joint.  Therefore, the evidence does not 
support a rating greater than 50 percent under those codes.

As to the consideration of the various "DeLuca" factors, 
such as pain on motion, the veteran's current 50 percent 
rating is the maximum evaluation allowed based on limitation 
of motion.  In fact, the current evaluation essentially 
equates to ankylosis of the scapulohumeral articulation.  See 
Codes 5200, 5201.  Under these circumstances, any pain or 
other symptom on motion does not affect the rating.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Even considering such 
factors for purposes of determining if the veteran's 
disability is the equivalent of loss of the humeral head or 
non-union of the humerus, as noted above, the only competent 
evidence that addresses this question goes against the 
veteran's claim.

The possibility of an extraschedular evaluation for the 
veteran's service connected disability has been considered. 
The present appeal does not present an exceptional or unusual 
disability picture with such factors as frequent 
hospitalization so as to preclude the use of the regular 
rating criteria.  Thus, an increased rating on an 
extraschedular basis under 38 C.F.R. § 3.321 is not in order.  
The veteran was awarded compensation under 38 C.F.R. § 4.30 
during his period of convalescence following the December 
1997 surgery.  There is no indication that he has required 
frequent hospitalization.  While he has undergone post-
operative physical therapy, that was on an outpatient basis.  
While there is considerable disability, such is contemplated 
by the current 50 percent rating.  The most recent VA 
examiner noted that the veteran is fully employed as an 
architectural draftsman.  In the absence of evidence of 
frequent hospitalizations or other factors indicating marked 
interference with employment, a referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321 is not 
warranted.

Unemployability

As the veteran does not meet the schedular rating percentage 
standards for a total disability rating, i.e., as a result of 
a single service-connected disability ratable at 60 percent 
or more or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more, the 
matter of employability is determined by whether his overall 
service-connected disability picture warrants an extra-
schedular rating, with consideration of factors including his 
employment history and educational and vocational attainment.  
See 38 C.F.R. § 4.16(b).

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities, that would take his case 
outside the norm so as to warrant an extraschedular rating.  

While the veteran was out of work for a period due to his 
inability to perform aircraft maintenance, he was not 
disqualified from all employment.  In fact, during the period 
he successfully pursued a course of retraining and has found 
full time employment.

A July 1997 orthopedic treatment report notes that the 
veteran's right shoulder was 100 percent disabling in the 
field of aircraft mechanics.  The physician highly 
recommended job retraining to an office environment.

In December 1997, the veteran was described by VA vocational 
rehabilitation as having a serious employment handicap.  He 
had been unemployed for over a year.  He was having financial 
problems because of his prolonged unemployment.  Counseling 
was required to help him cope with the depression and anxiety 
caused by his inability to find work and the pain of his 
shoulder.  He had lost self-esteem and self-confidence and 
special placement services would be necessary for successful 
rehabilitation.

The record shows that the veteran received an AA degree in 
design technology as part of his VA vocational 
rehabilitation.  The most recent evidence in the file 
indicates that the veteran is currently employed as a CAD 
(computer aided design) draftsman.  The evidence indicates he 
has been employed since July 2000.

The VA examiners have not opined that the veteran is 
precluded from all forms of substantially gainful employment 
consistent with his education and employment background due 
to his service-connected disabilities.  The strongest 
suggestion of unemployability came from the December 1997 VA 
treating orthopedic, who noted that that the veteran would 
not be able to seek employment as an aircraft mechanic 
because of limitation of function in his right shoulder.  The 
most recent VA examiner noted, that the veteran was not 
unable to follow a substantially gainful occupation because 
he was in fact fully employed as an architectural draftsman.  

The Board notes there is no evidence of frequent hospital 
treatment for any service-connected disability.  The 
competent evidence does suggest the veteran's employment 
difficulties are solely due to his service-connected 
disabilities - however he is not unable to pursue a 
substantially gainful occupation.  The veteran has asserted 
that his disability has prevented him from pursuing his 
career - however under the law that is not the standard under 
which TDIU benefits are determined.  The only competent 
evidence that specifically addresses the question at hand 
goes against the veteran's claim and it is apparent from that 
evidence that the veteran is in fact gainfully employed.  

There is no evidence presented that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Such evidence, while not controlling would be persuasive 
regarding the veteran's ability to maintain substantially 
gainful employment.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  In this case, recent VA 
examinations, included opinions as to the degree of 
impairment caused by the service-connected disabilities.  The 
opinion indicates that the veteran would be able to obtain 
substantially gainful employment consistent with his 
education and employment background, and is in fact so 
employed.

The Board finds that the relevant medical evidence does not 
support the veteran's claim.  The veteran's service-connected 
disabilities do not present a disability picture with any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant extraschedular ratings or 
preclude substantially gainful employment consistent with his 
education and employment experience.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to a rating in excess of 50 percent for 
multidirectional instability and recurrent dislocation of the 
right shoulder, status post-operative times 3 is denied.

Entitlement to total disability based on individual 
unemployability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

